DETAILED ACTION

Notice of AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgement is made of applicant’s claim for priority based on an application number KR10-2019-0126781 filed in Republic of Korea on 10/14/2019.


Information Disclosure Statement

The information disclosure statement (IDS) was submitted on 10/13/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections

Claims 1-3, 6, 7, 8-10, and 13-15 are objected to because of the following informalities:  

Regarding Claim 1, in line 10, use of term “a synonym” is inconsistent terminology. Examiner suggests that it should be term “the synonym”. Appropriate correction is required.

Regarding Claim 2, in line 2 and 4, use of term “a plurality of words” is inconsistent terminology. Examiner suggests that it should be term “the plurality of words”. Appropriate correction is required.

Regarding Claim 2, in line 8, use of term “a synonym” is inconsistent terminology. Examiner suggests that it should be term “the synonym”. Appropriate correction is required.

Regarding Claim 3, in line 4, use of term “a synonym” is inconsistent terminology. Examiner suggests that it should be term “the synonym”. Appropriate correction is required.

Regarding Claim 6, in line 4, use of term “a plurality of words” is inconsistent terminology. Examiner suggests that it should be term “the plurality of words”. Appropriate correction is required.

Regarding Claim 7, in line 2, use of term “a word” is inconsistent terminology. Examiner suggests that it should be term “the word”. Appropriate correction is required.

Regarding Claim 8, in line 4, use of term “a plurality of words” is inconsistent terminology. Examiner suggests that it should be term “the plurality of words”. Appropriate correction is required.

Regarding Claim 8, in line 9, use of term “a synonym” is inconsistent terminology. Examiner suggests that it should be term “the synonym”. Appropriate correction is required.

Regarding Claim 9, in line 2 and 7, use of term “a plurality of words” is inconsistent terminology. Examiner suggests that it should be term “the plurality of words”. Appropriate correction is required.

Regarding Claim 10, in line 3, use of term “a synonym” is inconsistent terminology. Examiner suggests that it should be term “the synonym”. Appropriate correction is required.

Regarding Claim 13, in line 3, use of term “a plurality of words” is inconsistent terminology. Examiner suggests that it should be term “the plurality of words”. Appropriate correction is required.

Regarding Claim 14, in line 2, use of term “a word” is inconsistent terminology. Examiner suggests that it should be term “the word”. Appropriate correction is required.

Regarding Claim 15, in line 5, use of term “a plurality of words” is inconsistent terminology. Examiner suggests that it should be term “the plurality of words”. Appropriate correction is required.

Regarding Claim 15, in line 9, use of term “a synonym” is inconsistent terminology. Examiner suggests that it should be term “the synonym”. Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Regarding Claim 1, the phrase “synonym for the first word and the second word” in lines 10 and 11 renders the claim indefinite because the phrase "synonym for the first word and the second word" is not clear. The apparatus obtains synonym for the second word before it generates synonym for the second word, however, the apparatus never obtains synonym for the first word before it generates synonym for the first word. Appropriate correction is required.


Regarding Claim 1, the phrase “generate…paraphrase sentence” in lines 5, 6, and 10 renders the claim indefinite because the phrase "generate…paraphrase sentence" is not clear. It is unclear that generating paraphrase sentence in lines 5 and 6 is separate or the same as generating paraphrase sentence in line 10. Appropriate correction is required.


Regarding Claim 8, the phrase “synonym for the first word and the second word” in line 9 renders the claim indefinite because the phrase "synonym for the first word and the second word" is not clear. The method obtains synonym for the second word before it generates synonym for the second word, however, the method never obtains synonym for the first word before it generates synonym for the first word. Appropriate correction is required.


Regarding Claim 15, the phrase “synonym for the first word and the second word” in line 10 renders the claim indefinite because the phrase "synonym for the first word and the second word" is not clear. The medium obtains synonym for the second word before it generates synonym for the second word, however, the 


medium never obtains synonym for the first word before it generates synonym for the first word. Appropriate correction is required.

Regarding Claims 2-7, and 9-14, they inherit the indefinite issues from claims 1 and 8 respectively and do not correct the issues; thus, they are indefinite due to their dependency on indefinite claims 1 and 8 respectively.



Claim Rejections - 35 USC § 101




35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 5, 7-9, 11, 12, 14, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.


Regarding Claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. The claim recites an electronic apparatus comprising: a memory storing a module configured to provide a synonym for at least one word included in an input sentence; and a processor configured to: generate, based on the input sentence including a plurality of words being input, at least one paraphrase sentence for the input sentence using the module, select a second word related to a first word among the plurality of words included in the input sentence and obtain a synonym for the second word using the module, and generate the at least one paraphrase sentence based on a synonym for the first word and the second word.

The claim 1 limitations, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a memory”, “a processor”, and “a module”, nothing in the claim elements preclude the actions from practically being performed in the mind. For example, “to provide a synonym for at least one word included in an input sentence” in the context of this claim encompasses a person providing a similar word for a word mentioned in a input sentence, and “generate, based on the input sentence, paraphrase sentence for the input sentence using the module” in the context of this claim encompasses a person generating a paraphrase sentence based on an input sentence using his/her own mind, and “select a second word related to a first word among the plurality of words included in the input sentence and obtain a synonym for the second word using the module” in the context of this claim encompasses a person selecting a word from the input sentence and obtaining a similar word using his/her own mind, and “generate paraphrase sentence based on a synonym for the first word and the second word” in the context of this claim encompasses a person generating a paraphrase sentence based on a similar word for two different words. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements “a memory”, “a processor”, and “a module”. These additional elements are recited at a high-level of generality. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, it doesn’t describe a practical application. Hence, the claim is directed to an abstract idea.   

The claim also does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “a memory”, “a processor”, and “a module”, amount to no more than recitation at a high-level of generality. Mere use of generic computer components cannot provide an inventive concept. Thus, the claim is not patent eligible.
	

Regarding Claim 2, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claim 2 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation: in response to receiving a user input to select at least one word among a plurality of words included in the input sentence as a first word, select the second word combinable with the first word based on an intent of the input sentence, and obtain a synonym for the second word using the module from the database stored in the memory.

For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas. The additional limitation of claim 2 does not preclude the steps of claim 1 from practically being performed in the mind. For example, "in response to receiving a user input to select at least one word among a plurality of words included in the input sentence as a first word, select the second word combinable with the first word based on an intent of the input sentence, and obtain a synonym for the second word using the module from the database stored in the memory" in the context of this claim encompasses a person receiving an instruction to select a word from the sentence as one word and then select another word which can be combinable with the earlier word and then obtaining a similar word using some kind of dictionary. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. For the reasons discussed above for claim 1, these additional elements are recited at a high-level of generality. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, it doesn’t describe a practical application. Hence, the claim is directed to an abstract idea.   

The claim also does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For the reasons discussed above for claim 1, mere use of generic computer components cannot provide an inventive concept. Thus, the claim is not patent eligible.



Regarding Claim 4, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claim 4 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation: search a plurality of candidate words combinable with the first word based on an intent of the input sentence, identify a degree of matching between the first word and the candidate word based on an attention distribution, and select the second word based on the degree of matching. 

For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas. The additional limitation of claim 4 does not preclude the steps of claim 1 from practically being performed in the mind. For example, "search a plurality of candidate words combinable with the first word based on an intent of the input sentence, identify a degree of matching between the first word and the candidate word based on an attention distribution, and select the second word based on the degree of matching" in the context of this claim encompasses a person searching a group of selected words, which are combinable to a one word in a sentence, further identifying how closely related one word is to another word based on a person’s mind and finally selecting that word which was closely related. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. For the reasons discussed above for claim 1, these additional elements are recited at a high-level of generality. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, it doesn’t describe a practical application. Hence, the claim is directed to an abstract idea.   

The claim also does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For the reasons discussed above for claim 1, mere use of generic computer components cannot provide an inventive concept. Thus, the claim is not patent eligible.



Regarding Claim 5, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claim 5 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation: based on receiving a user input to select at least one of the generated paraphrase sentences, store the selected at least one sentence in relation to the input sentence in the memory. 

For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas. The additional limitation of claim 5 does not preclude the steps of claim 1 from practically being performed in the mind. For example, "based on receiving a user input to select at least one of the generated paraphrase sentences, store the selected at least one sentence in relation to the input sentence in the memory" in the context of this claim encompasses a person receiving an instruction to select a paraphrased sentence from list of different similar sentences and then storing that selected sentence into his/her mind for retrieving later on. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. For the reasons discussed above for claim 1, these additional elements are recited at a high-level of generality. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, it doesn’t describe a practical application. Hence, the claim is directed to an abstract idea.   
The claim also does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For the reasons discussed above for claim 1, mere use of generic computer components cannot provide an inventive concept. Thus, the claim is not patent eligible.




Regarding Claim 8, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. The claim recites a method of providing a sentence of an electronic apparatus, the method comprising: receiving an input sentence including a plurality of words; selecting a second word related to a first word among a plurality of words included in the input sentence; obtaining a synonym for the second word using a module configured to provide a synonym for at least one word; and generating one or more paraphrase sentences corresponding to the input sentence based on a synonym for the first word and the second word.

The claim 8 limitations, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a module”, nothing in the claim elements preclude the actions from practically being performed in the mind. For example, “receiving an input sentence including a plurality of words” in the context of this claim encompasses a person receiving some sentence on a piece of paper, and “selecting a second word related to a first word among a plurality of words included in the input sentence and obtaining a synonym for the second word using a module configured to provide a synonym for at least one word” in the context of this claim encompasses a person selecting a word from the input sentence and obtaining a similar word using his/her own mind, and “generating one or more paraphrase sentences corresponding to the input sentence based on a synonym for the first word and the second word” in the context of this claim encompasses a person generating a paraphrase sentence based on a similar word for two different words. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element “a module”. This additional element is recited at a high-level of generality. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, it doesn’t describe a practical application. Hence, the claim is directed to an abstract idea.   

The claim also does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “a module”, amount to no more than recitation at a high-level of generality. Mere use of generic computer components cannot provide an inventive concept. Thus, the claim is not patent eligible.


Regarding Claim 9, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claim 9 depends from claim 8, and thus recites the limitations of claim 8, with the additional limitation: receiving a user input to select at least one word among a plurality of words included in the input sentence as a first word, wherein the selecting of the second word comprises selecting the second word combinable with the first word based on an intent of the input sentence, and wherein the obtaining of the synonym for the second word comprises obtaining the synonym for the second word by using the module from a database including a plurality of words. 


For the reasons discussed above for claim 8, the claim 8 limitations recite abstract ideas. The additional limitation of claim 9 does not preclude the steps of claim 8 from practically being performed in the mind. For example, "receiving a user input to select at least one word among a plurality of words included in the input sentence as a first word, wherein the selecting of the second word comprises selecting the second word combinable with the first word based on an intent of the input sentence, and wherein the obtaining of the synonym for the second word comprises obtaining the synonym for the second word by using the module from a database including a plurality of words" in the context of this claim encompasses a person receiving an instruction to select a word from the sentence as one word and then select another word which can be combinable with the earlier word and then obtaining a similar word using some kind of dictionary. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. For the reasons discussed above for claim 8, this additional element is recited at a high-level of generality. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, it doesn’t describe a practical application. Hence, the claim is directed to an abstract idea.   

The claim also does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For the reasons discussed above for claim 8, mere use of generic computer components cannot provide an inventive concept. Thus, the claim is not patent eligible.


	
Regarding Claim 11, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claim 11 depends from claim 8, and thus recites the limitations of claim 8, with the additional limitation: searching a plurality of candidate words combinable with the first word based on an intent of the input sentence, identifying a degree of matching between the first word and a candidate word based on an attention distribution, and selecting the second word based on the degree of matching. 


For the reasons discussed above for claim 8, the claim 8 limitations recite abstract ideas. The additional limitation of claim 11 does not preclude the steps of claim 8 from practically being performed in the mind. For example, "searching a plurality of candidate words combinable with the first word based on an intent of the input sentence, identifying a degree of matching between the first word and a candidate word based on an attention distribution, and selecting the second word based on the degree of matching" in the context of this claim encompasses a person searching a group of selected words, which are combinable to a one word in a sentence, further identifying how closely related one word is to another word based on a person’s mind and finally selecting that word which was closely related. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. For the reasons discussed above for claim 8, this additional element is recited at a high-level of generality. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, it doesn’t describe a practical application. Hence, the claim is directed to an abstract idea.   
The claim also does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For the reasons discussed above for claim 8, mere use of generic computer components cannot provide an inventive concept. Thus, the claim is not patent eligible.



Regarding Claim 12, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claim 12 depends from claim 8, and thus recites the limitations of claim 8, with the additional limitation: receiving a user input to select at least one of the generated one or more paraphrase sentences; and storing the selected at least one paraphrase sentence in relation to the input sentence.


For the reasons discussed above for claim 8, the claim 8 limitations recite abstract ideas. The additional limitation of claim 12 does not preclude the steps of claim 8 from practically being performed in the mind. For example, "receiving a user input to select at least one of the generated one or more paraphrase sentences; and storing the selected at least one paraphrase sentence in relation to the input sentence" in the context of this claim encompasses a person receiving an instruction to select a paraphrased sentence from list of different similar sentences and then storing that selected sentence into his/her mind for retrieving later on. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. For the reasons discussed above for claim 8, this additional element is recited at a high-level of generality. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, it doesn’t describe a practical application. Hence, the claim is directed to an abstract idea.   

The claim also does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For the reasons discussed above for claim 8, mere use of generic computer components cannot provide an inventive concept. Thus, the claim is not patent eligible.



Regarding Claim 15, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. The claim recites a method of providing a sentence of an electronic apparatus, the method comprising: receiving an input sentence including a plurality of words; selecting a second word related to a first word among a plurality of words included in the input sentence; obtaining a synonym for the second word using a module configured to provide a synonym for at least one word; and generating a paraphrase sentence corresponding to the input sentence based on a synonym for the first word and the second word.

The claim 15 limitations, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a module”, nothing in the claim elements preclude the actions from practically being performed in the mind. For example, “receiving an input sentence including a plurality of words” in the context of this claim encompasses a person receiving some sentence on a piece of paper, and “selecting a second word related to a first word among a plurality of words included in the input sentence and obtaining a synonym for the second word using a module configured to provide a synonym for at least one word” in the context of this claim encompasses a person selecting a word from the input sentence and obtaining a similar word using his/her own mind, and “generating a paraphrase sentence corresponding to the input sentence based on a synonym for the first word and the second word” in the context of this claim encompasses a person generating a paraphrase sentence based on a similar word for two different words. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element “a module”. This additional element is recited at a high-level of generality. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, it doesn’t describe a practical application. Hence, the claim is directed to an abstract idea.   

The claim also does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “a module”, amount to no more than recitation at a high-level of generality. Mere use of generic computer components cannot provide an inventive concept. Thus, the claim is not patent eligible.



Claim 15 is also rejected under 35 U.S.C. 101 because the claimed invention does not fall within any of the four statutory categories of patentable subject matter set forth in 35 U.S.C. 101.


Regarding Claim 15, it is rejected under 35 U.S.C. 101 because the claimed invention is drawn to "signals per se" as recited in the preamble and as such is non-statutory subject matter.  

As per Applicant's filed specification, it is mentioned in Para. [00155] "A program that includes a method for providing a sentence of the electronic apparatus 100 may be stored in a non-transitory computer readable medium". It is further mentioned in Para. [00157] “The non-transitory computer readable medium refers to a medium that stores data semi-permanently rather than storing data for a very short time, such as a register, a cache, a memory or etc., and is readable by an apparatus. In detail, the aforementioned various applications or programs may be stored in the non-transitory computer readable medium, for example, a compact disc (CD), a digital versatile disc (DVD), a hard disc, a Blu-ray disc, a universal serial bus (USB), a memory card, a ROM, and the like, and may be provided” and in Para. [00158] “Although the embodiment has been briefly described with respect to a computer-readable recording medium comprising a program for executing a sentence providing method of the electronic apparatus 100 and a method for providing a sentence of the electronic apparatus 100, various embodiments of the electronic apparatus 100 may be applied to a computer-readable recording medium including a program for executing a sentence providing method of the electronic apparatus 100, and a method for providing a sentence of the electronic apparatus 100”.

The term "computer readable medium" is not defined as to the scope and the term "may be stored in a non-transitory" is open-ended. Hence, one of ordinary skilled in the art can interpret such term to include transitory signals and non-transitory signals. It does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in 35 U.S.C. 101. First, a claimed signal is clearly not a "process" under 35 U.S.C. 101 because it is not a series of steps. The other three 35 U.S.C. 101 categories of machine, manufacture, and composition of matter" relate to structural entities and can be grouped as 'product' claims in order to contrast them with process claims." 1 D. Chisum, Patents § 1.02 (1994).



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7-9, 11, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itsui (US 20190080688 A1), hereinafter referenced as Itsui.



Regarding Claim 1, Itsui teaches an electronic apparatus comprising: a memory storing a module configured to provide a synonym for at least one word included in an input sentence (Fig.1 #111, 112; Para. [0048] called synonym dictionary and corpus, respectively); and a processor (Fig.1 #100; Para. [0048] called language model generating device) configured to: 

generate, based on the input sentence (Fig.1 #101; Para. [0048] called phrase input unit) including a plurality of words being input, at least one paraphrase sentence for the input sentence using the module (Fig.1 #102; Para. [0048] called paraphrase generating unit) and (Para. [0054] Itsui discloses, the paraphrase generating unit 102 refers to the synonym dictionary 111 to generate paraphrases, i.e., synonymous phrases for the phrases input from the phrase input unit 101, and outputs the generated paraphrases to the paraphrase sentence extracting unit 105.), 

select a second word (Para. [0070] called second morpheme) related to a first word (Para. [0070] called first morpheme) among the plurality of words included in the input sentence and obtain a synonym for the second word using the module (Para. [0070] Itsui discloses, the paraphrase generating unit 102 searches the synonym dictionary 111 for synonyms for the original expression "ii (good)", which is the first morpheme in the string of morphemes 502, and reads "subarashii (great), tadashii (correct), kawaii (cute)". The paraphrase generating unit 102 generates the list of "[ii, subarashii, tadashii, kawaii]" by adding the synonyms to the original expression, and replaces the first morpheme "ii" in the string of morphemes 502 with the list. Next, the paraphrase generating unit 102 searches the synonym dictionary 111 for synonyms for the second morpheme "oto (sound)" in the string of morphemes 502, and reads "onchou (intonation), koe (voice) ". The paraphrase generating unit 102 generates the list of "[oto, onchou, koe]" by adding the synonyms to the original expression, and replaces the second morpheme "oto" in the string of morphemes 502 with the list.), and 

generate the at least one paraphrase sentence based on a synonym for the first word and the second word (Para. [0011] Itsui discloses, a language model generating device according to an aspect of the present invention includes: a paraphrase generating unit to generate, by using morphemes of a phrase included in learning example sentences that include a plurality of sentences and using synonyms for original expressions of the morphemes, a plurality of paraphrases that include a combination of an original expression of a morpheme and a synonym for an original expression of a morpheme and a combination of synonyms for original expressions of morphemes; and a language model generating unit to generate a language model that is based on an n-gram model from the plurality of paraphrases generated and the learning example sentences.).  

Regarding Claims 2 and 9, Itsui teaches the electronic apparatus of claim 1 and the method of claim 8, respectively, wherein the memory comprises a database comprising a plurality of words (Fig.1 #111 Para. [0050] called synonym dictionary), and

wherein the processor is further configured to: in response to receiving a user input to select at least one word among a plurality of words included in the input sentence as a first word (Para. [0053] Itsui discloses, the phrase input unit 101 sequentially reads phrases from the learning example sentences stored in the learning example sentence storage unit 110 in response to an instruction from a user, and outputs the read phrases to the paraphrase generating unit 102 and the original sentence extracting unit 103.), 

select the second word combinable with the first word based on an intent of the input sentence, and obtain a synonym for the second word using the module from the database stored in the memory (Para. [0070] Itsui discloses, the paraphrase generating unit 102 searches the synonym dictionary 111 for synonyms for the original expression "ii (good)", which is the first morpheme in the string of morphemes 502, and reads "subarashii (great), tadashii (correct), kawaii (cute)". The paraphrase generating unit 102 generates the list of "[ii, subarashii, tadashii, kawaii]" by adding the synonyms to the original expression, and replaces the first morpheme "ii" in the string of morphemes 502 with the list. Next, the paraphrase generating unit 102 searches the synonym dictionary 111 for synonyms for the second morpheme "oto (sound)" in the string of morphemes 502, and reads "onchou (intonation), koe (voice) ". The paraphrase generating unit 102 generates the list of "[oto, onchou, koe]" by adding the synonyms to the original expression, and replaces the second morpheme "oto" in the string of morphemes 502 with the list.).


Regarding Claims 4 and 11, Itsui teaches the electronic apparatus of claim 1 and the method of claim 8, respectively, wherein the processor is further configured to and selecting of the second word comprises:

search a plurality of candidate words combinable with the first word based on an intent of the input sentence (Para. [0070] Itsui discloses, the paraphrase generating unit 102 searches the synonym dictionary 111 for synonyms for the original expression "ii (good)", which is the first morpheme in the string of morphemes 502, and reads "subarashii (great), tadashii (correct), kawaii (cute)".), 

identify a degree of matching between the first word and the candidate word based on an attention distribution, and select the second word based on the degree of matching (Para. [0059] Itsui discloses, the paraphrase extracting unit 107 extracts, from the paraphrase sentences input from the likelihood calculating unit 106, paraphrase sentences having likelihoods equal to or smaller than a threshold value, and outputs the extracted paraphrase sentences to the language model generating unit 108. In the present embodiment, smaller likelihoods indicate a higher degree of similarity in context to the original sentences.) and (Para. [0129] Itsui discloses, therefore, in the present embodiment, since average likelihood is calculated by calculating the arithmetic mean of the likelihoods of a plurality of paraphrase sentences that include paraphrases expressed in different terms, variations in paraphrase likelihood due to expressions in different terms can be suppressed, and likelihood can be estimated with a higher degree of accuracy.). 


Regarding Claims 5 and 12, Itsui teaches the electronic apparatus of claim 1 and the method of claim 8, respectively, wherein the processor is further configured to, 

based on receiving a user input to select at least one of the generated paraphrase sentences (Para. [0128] Itsui discloses, alternatively, without providing the different expression storage unit 114, a user may issue an instruction to specify paraphrases expressed in different terms, and the likelihood calculating unit 106 may unify the paraphrases expressed in different terms in accordance with the instruction.), 
store the selected at least one sentence in relation to the input sentence in the memory (Para. [0094] Itsui discloses, the memory 121 stores programs and data for implementing the functions of the phrase input unit 101, the paraphrase generating unit 102).

Regarding Claims 7 and 14, Itsui teaches the electronic apparatus of claim 6 and the method of claim 13, respectively, wherein the processor is further configured to 

control the display to display a word corresponding to the selected first word, among the plurality of words included in the provided paraphrase sentence, to be differentiated from another word (Para. [0102] Itsui discloses, the speech recognition unit 202 outputs, to the display unit 205, a series of words having the maximum likelihood as the result of the speech recognition.) and (Para. [0103] Itsui discloses, the display unit 205 displays the series of words input from the speech recognition unit 202.).


Regarding Claims 8 and 15, Itsui teaches a method of providing a sentence of an electronic apparatus (Fig.1; Para. [0012] Itsui discloses, a language model generating method according to an aspect of the present invention includes: a paraphrase generating step of generating, by using morphemes of a phrase included in learning example sentences that include a plurality of sentences and using synonyms for original expressions of the morphemes …), and a computer readable medium storing a program to execute a method of providing a sentence of an electronic apparatus (Para. [0013] Itsui discloses, a language model generating program according to an aspect of the present invention causes a computer to execute: a paraphrase generating step of generating, by using morphemes of a phrase included in learning example sentences that include a plurality of sentences and using synonyms for original expressions of the morphemes…), wherein the method for providing a sentence comprises:

receiving an input sentence including a plurality of words (Para. [0068] Itsui discloses, the paraphrase generating unit 102 morphologically analyzes the phrase "ii oto de kiku (hear good quality sound)" input from the phrase input unit 101. Morphological analysis is the process of segmenting an input phrase into morphemes.);
selecting a second word (Para. [0070] called second morpheme) related to a first word (Para. [0070] called first morpheme) among a plurality of words included in the input sentence; and obtaining a synonym for the second word using a module configured to provide a synonym for at least one word (Para. [0070] Itsui discloses, the paraphrase generating unit 102 searches the synonym dictionary 111 for synonyms for the original expression "ii (good)", which is the first morpheme in the string of morphemes 502, and reads "subarashii (great), tadashii (correct), kawaii (cute)". The paraphrase generating unit 102 generates the list of "[ii, subarashii, tadashii, kawaii]" by adding the synonyms to the original expression, and replaces the first morpheme "ii" in the string of morphemes 502 with the list. Next, the paraphrase generating unit 102 searches the synonym dictionary 111 for synonyms for the second morpheme "oto (sound)" in the string of morphemes 502, and reads "onchou (intonation), koe (voice) ". The paraphrase generating unit 102 generates the list of "[oto, onchou, koe]" by adding the synonyms to the original expression, and replaces the second morpheme "oto" in the string of morphemes 502 with the list.); and 
generating one or more paraphrase sentences corresponding to the input sentence based on a synonym for the first word and the second word (Para. [0011] Itsui discloses, a language model generating device according to an aspect of the present invention includes: a paraphrase generating unit to generate, by using morphemes of a phrase included in learning example sentences that include a plurality of sentences and using synonyms for original expressions of the morphemes, a plurality of paraphrases that include a combination of an original expression of a morpheme and a synonym for an original expression of a morpheme and a combination of synonyms for original expressions of morphemes; and a language model generating unit to generate a language model that is based on an n-gram model from the plurality of paraphrases generated and the learning example sentences.).




Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Itsui (US 20190080688 A1), hereinafter referenced as Itsui, and in view of Murakami et al. (US 20040181759 A1), hereinafter referenced as Murakami.


Regarding Claims 3 and 10, Itsui teaches the electronic apparatus of claim 2 and the method of claim 9, respectively, wherein the processor is further configured to (Para. [0011] Itsui discloses, a language model generating device according to an aspect of the present invention includes: a paraphrase generating unit to generate, by using morphemes of a phrase included in learning example sentences that include a plurality of sentences and using synonyms for original expressions of the morphemes) and (Para. [0012] Itsui discloses, a language model generating method according to an aspect of the present invention includes: a paraphrase generating step of generating, by using morphemes of a phrase included in learning example sentences that include a plurality of 
sentences and using synonyms for original expressions of the morphemes).

Itsui does not explicitly teach obtain a vector value of the second word, and obtain a synonym for the second word among words stored in the database based on the obtained vector value.

However, Murakami explicitly teaches obtain a vector value of the second word, and obtain a synonym for the second word among words stored in the database based on the obtained vector value (Para. [0070] Murakami discloses, therefore, using the verb information vectors of obtained synonyms, a word to be an appropriate label for subsequent sets can be selected.).


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Murakami, and apply it to the teachings of Itsui, with a motivation to obtain a synonym for the selected words, which are more accurate based on mathematical calculations.


Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Itsui (US 20190080688 A1), hereinafter referenced as Itsui, and in view of Mahmoud (US 20190384813 A1), hereinafter referenced as Mahmoud, and further in view of Saito et al. (US 20210294985 A1), hereinafter referenced as Saito.


Regarding Claims 6 and 13, Itsui teaches the electronic apparatus of claim 1 and the method of claim 8, respectively, further comprising: a display (Para. [0102] Itsui discloses, the speech recognition unit 202 outputs, to the display unit 205, a series of words having the maximum likelihood as the result of the speech recognition.).


Itsui does not explicitly teach wherein the processor is further configured to: display the input sentence, and based on one of a plurality of words included in the input sentence being selected as the first word, control the display to display a plurality of menus for the selected first word, based on a first menu among the plurality of menus being selected, provide a paraphrase sentence including a word with a same text as the selected first word, and based on a second menu among the plurality of menus being selected, provide a paraphrase sentence including a word with a same intent as the selected first word. 


However, Mahmoud explicitly teaches wherein the processor is further configured to: display the input sentence, and based on one of a plurality of words included in the input sentence being selected as the first word, control the display to display a plurality of menus for the selected first word, based on a first menu among the plurality of menus being selected, provide a paraphrase sentence including a word with a same text as the selected first word (Fig.3B; Para. [0052] Mahmoud discloses, … in another example, summarization engine 204 may include a "paraphrase scanner" that populates expansions 238-240 with additional words and phrases that are determined by human sources to be paraphrases of predefined words 230-232 and phrases 234-236 in categories 224-226.) and (Para. [0082] Mahmoud discloses, summarization engine 204 also generates 506 semantic expansions of the predefined terms. For example, summarization engine 204 may expand the predefined terms into additional words and phrases that are user-defined paraphrases of the predefined terms and/or additional words and phrases that are within a semantic distance from the predefined terms.) and (Para. [0085] Mahmoud discloses, finally, summarization engine 204 analyzes 512 the summary and index for insights related to the recording and outputs 514 the insights and the summary. For example, summarization engine 204 may display timelines, charts, visualizations, and/or other graphical representations of the summary and insights in a user interface, such as user interface 206 of FIG. 2.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mahmoud, and apply it to the teachings of Itsui, with a motivation to provide a paraphrase sentence including a word with a same text for the selected word, which are properly organized when presented to display unit. 

However, Saito explicitly teaches based on a second menu among the plurality of menus being selected, provide a paraphrase sentence including a word with a same intent as the selected first word (Fig.2 Para. [0006] Saito discloses, with the foregoing in view, it is an object of the present invention to provide a sentence generation apparatus, a sentence generation method, and a program that are capable of generating a paraphrastic sentence that has a similar meaning to the original sentence despite a local word/phrase difference, or a non-paraphrastic sentence that is not a paraphrase of the original sentence despite having a similar meaning to the original sentence in terms of the entire sentence.).


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Itsui in view of Mahmoud, and apply it to the teachings of Saito, with a motivation to provide a paraphrase sentence including a synonym for the selected word, which are properly organized when presented to display unit. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAISHAV SHAH whose telephone number is (571)272-3224. The examiner can normally be reached Monday - Friday 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shaishav K. Shah/
Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657